Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
On page 5, line 7, ‘diagonal grooves 2’ should read ‘diagonal grooves 1’
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 10, ‘of’ should be inserted between ‘longitudinal ends’ and ‘each of’.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25, 28 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
Claim 25 recites ‘the protrusions have a greatest width of up to 4.0 mm’ and claim 24 recites ‘the protrusions have a greatest width of from 1.0 mm to 8.0 mm’.  Since claim 24 sets the lower limit of the protrusion width to be 1.0 mm and claim 25, which depends on claim 24, sets the lower limit of the greatest width of the protrusion to be greater than 0 mm, claim 25 improperly broadens the scope of the claims and fails to limit the subject matter of the claim that it depends upon.
Claim 28 recites ‘the outer side of the protrusions is rounded’ and claim 15 recites ‘each protrusion provided on each of the two sipe walls has a rounded outer face’. It is unclear what the difference between the outer side and the outer face is and are going to be interpreted as the outer side meaning the outer face. This means that claim 28 has the same scope as claim 15 and fails to limit the subject matter of the claim that it depends upon.
Claim 33 recites ‘tangents through points in their end regions located in the radial direction enclose an angle (α) of 10° to 30° with the respective sipe wall’ and claim 15 recites ‘tangents through points at the longitudinal end points of each of the protrusions enclose an angle α of 10° to 30° with the sipe wall’. This same limitation that makes up claim 33, is also in the independent claim 15. This means that claim 33 as written has the same scope of claim 15 and fails to limit the subject matter of the claim that it depends upon.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2009126293 A, with English Machine Translation) in view of Takahashi (JP 2002316517 A, with English Machine Translation).
Regarding claim 15, Hashimoto teaches a pneumatic vehicle tire (Para. [0013]) comprising a tread (Fig. 1) with profile blocks (Fig. 1, Ref. Num. 4) formed by circumferential grooves (Fig. 1, Ref. Num. 2) and by transverse grooves (Fig. 1, Ref. Num. 3) wherein each blocks have at least one sipe (Fig. 1, Ref. Num. 5) which can be straight (Para. [0015]) and extends at least substantially parallel to the transverse grooves (Fig. 1, Ref. Num. 3, 5) wherein the at least one sipe has a width of 0.4 to 2.0 mm (Para. [0014]), wherein the sipe is bounded by two sipe walls (Fig. 3) and wherein at least one protrusion is provided on each of the two sipe walls (Fig. 5(b), Ref. Num. 6a, 6b, 6c) and the protrusion formed on 
In an analogous art, Takahashi teaches that tangents through points at the longitudinal ends of each of the protrusions (Fig. 2, Ref. Num. θ) is in a range of 10° to 30° (Para. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hashimoto with Takahashi in order to set the angle of the ends of the protrusions with the sipe wall to be in a range within 10° to 30°. This modification will allow the protrusions to be formed at the desired position and suppresses the collapse of the blocks (Takahashi; Para. [0017]).
Regarding claim 16, Hashimoto teaches that two protrusions are provided on at least one of the two sipe walls (Fig. 5(b), Ref. Num. 6a, 6c) wherein the two protrusions on one sipe wall are offset with respect to the protrusion formed on the other sipe wall, and wherein the protrusions alternate with one another (Fig. 5(b), Ref. Num. 6a, 6b, 6c).
Regarding claim 17, Hashimoto teaches that two protrusions are provided on each of the two sipe walls (Fig. 5(a), (b), Ref. Num. 6, 6a, 6b, 6c; Para. [0017], [0022]), wherein the two protrusions on one sipe wall are offset with respect to the protrusions on the other sipe wall, and wherein the protrusions alternate with one another (Fig. 5(b), Ref. Num. 6a, 6b, 6c).
Regarding claim 18, Hashimoto teaches that three protrusions are provided on at least one of the two sipe walls (Fig. 5(a), (b), Ref. Num. 6, 6a, 6b, 6c; Para. [0017], [0022]), wherein the three protrusions on one sipe wall are offset with respect to the protrusion formed on the other sipe wall (Fig. 5(b), Ref. Num. 6a, 6b, 6c).

Regarding claim 20, Hashimoto teaches that the protrusions may be formed in an elongate manner in a radial direction (Fig. 9, Ref. Num. 60a, 60b, 60c).
Regarding claim 21, Hashimoto teaches that the protrusions can be formed as bands (Fig. 9, Ref. Num. 60a, 60b, 60c) that extend from the tread surface to just before the bottom of the sipe (Para. [0030]). While Hashimoto doesn’t teach the bands having a length of between 3.0 mm and 7.0 mm, since the depth of the sipe taught to be 7 mm (Para. [0042]), it would have been obvious to one of ordinary skill in the art before the effective filing date to set the length of the protrusions as just below 7 mm, which is within the range claimed in the instant claims.
Regarding claim 22, Hashimoto teaches that the protrusion 6c when it is in the depth range of the sipe illustrated by Dc (Fig. 7, Ref. Num. Dc, 6C, hc; Para. [0024]) has a height of between 30% and 75% of the width of the sipe (Para. [0024]), which is within the range required by the instant claims and therefore anticipates the claimed range.
Regarding claim 23,  Hashimoto teaches that the protrusion 6c when it is in the depth range of the sipe illustrated by Dc (Fig. 7, Ref. Num. Dc, 6c, hc; Para. [0024]) has a height of between 30% and 75% of the width of the sipe (Para. [0024]). Hashimoto does not expressly disclose a value of 30% to 50% of the width of the sipe; however, it would have been obvious to a person of ordinary skill in the art to configure the height of the protrusion as a percentage of the sipe width within the claimed range since Hashimoto discloses the height of the protrusion as a percentage of the sipe width as between 30% and 75%(Para. [0024]), said range overlapping the claimed range.
	
Regarding claim 26, Hashimoto teaches that the protrusions extend at an angle of 0° relative to the radial direction (Fig. 7, Ref. Num. 6a, 6b, 6c) which meets the instant limitation of the protrusions extending at an angle β of up to 20° relative to the radial direction. Hashimoto also teaches that the protrusions can be formed as vertical bands (Fig. 9, Ref. Num. 60a, 60b, 60c) which are angled at an angle α. This angle α is relative to the tread surface and is taught to be between 70° and 90° (Para. [0031]). The angle being 70° to 90° relative to the tread surface is the same as being 0° to 20° relative to the tire radial direction which is the same range required by the instant claims and therefore anticipates the claimed range. 
Regarding claim 27, Hashimoto teaches that the protrusions extend at an angle of 0° relative to the radial direction (Fig. 7, Ref. Num. 6a, 6b, 6c), which meets the instant limitation of the protrusions extending at an angle β of up to 10°. Hashimoto also teaches that the protrusions can be formed as vertical bands (Fig. 9, Ref. Num. 60a, 60b, 60c) which are angled at an angle α. This angle α is relative to the tread surface is taught to be between 70° and 90° (Para. [0031]). This angle being 70° to 90° relative to the tread surfaces is the same as being 0° to 20° relative to the tire radial direction. Hashimoto does not expressly disclose a value of up to 10°; however, it would have been obvious to a person of ordinary skill in the art to configure the extension angle of the protrusions within the claimed range since  
	Regarding claim 28, Hashimoto teaches that the protrusions can have a rounded outer side (Para. [0017]; the protrusion can be a semicircle).
Regarding claim 29, Hashimoto teaches that in one sipe all of the protrusions are configured in a matching manner (Fig. 8, 9, Ref. Num. 60a, 60b, 60c).
Regarding claim 30, Hashimoto teaches that the protrusions formed on one sipe wall in one sipe have a different height (Fig. 7, Ref. Num. 6a, 6c, ha, hc).
Regarding claim 31, Hashimoto teaches that on one sipe wall in one sipe at least one protrusion is formed (Fig. 5(b), Ref. Num. 6a) which differs from at least one protrusion on the other sipe wall (Fig. 5(b), Ref. Num. 6b) in height (Fig. 7, Ref. Num. 6a, 6b, ha, hb).
Regarding claim 32, Hashimoto teaches that the protrusions can be formed as a semicircle (Para. [0017]). When the protrusion is formed as a semicircle, the end of the protrusion will transition into the wall smoothly due to the curve which will mean that there won’t be a bend in the end regions in the radial direction. 
Regarding claim 33, Takahashi teaches that tangents through points at the longitudinal ends of each of the protrusions (Fig. 2, Ref. Num. θ) is in a range of 10° to 30° (Para. [0017]).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2009126293 A) in view of Takahashi (JP 2002316517 A) as applied to claim 15 above, and further in view of Seng (CA 2783999).
Regarding claim 24, Hashimoto in view of Takahashi does not teach that the protrusions have a greatest width of from 1.0 mm to 8.0 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hashimoto in view of Takahashi with Seng in order to set the greatest width of the protrusions to between 1.5 mm and 3.5 mm. This modification will help achieve optimum reinforcement of the positive profiles in the transverse direction (Seng; Page 4, lines 11-14).
Regarding claim 25, Seng teaches that the greatest width (Fig. 2, Ref. Num. l1) is 1.5 mm to 3.5 mm (Page 6, lines 33-35), which is within the range claimed by the instant claims.
Claims 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Koishikawa (US 2016/0144665 A1) in view of Hashimoto (JP 2009126293 A) and Takahashi (JP 2002316517 A).
Regarding claim 15, Koishikawa teaches a pneumatic vehicle tire (Para. [0021]) comprising a tread (Fig. 2) with profile blocks (Fig. 2, Ref. Num. 13) formed by circumferential grooves (Fig. 2, Ref. Num. 15) and by transverse grooves (Fig. 2, Ref. Num. 16), wherein the profile blocks each have at least one sipe (Fig. 2, Ref. Num. 17) with is slightly curved (Fig. 2, Ref. Num. 17) and extends at least substantially parallel to the transverse grooves (Fig. 2, Ref. Num. 16) , wherein the sipe has a width of 0.3 mm to 2.0 mm (Para. [0036]) wherein the sipe is bounded by two sipe walls. However, Koishikawa does not teach that the sipe contains protrusions on the sipe walls.
In an analogous art, Hashimoto teaches a pneumatic vehicle tire containing at least one sipe (Fig. 1, Ref. Num. 5) which can be straight (Para. [0015]) wherein the at least one sipe has a width of 0.4 to 2.0 mm (Para. [0014]), wherein the sipe is bounded by two sipe walls (Fig. 3) and wherein at least one protrusion is provided on each of the two sipe walls (Fig. 5(b), Ref. Num. 6a, 6b, 6c) and the protrusion formed on one of the two sipe walls is offset with respect to the protrusion formed on the other of the two sipe walls, without a mutual overlap (Fig. 5(b), Ref. Num. 6a, 6b, 6c). Hashimoto also teaches that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Koishikawa with Hashimoto in order to form protrusions on the wall of the sipe. This modification will let the protrusions come into contact with opposite wall while under load which will prevent the block from collapsing and the ground contact area being reduced (Hashimoto, Para. [0017]).
Neither Koishikawa nor Hashimoto teach that tangents through points at the longitudinal ends of each of the protrusions enclose and angle α of 10° to 30° with the sipe wall; however, in an analogous art, Takahashi teaches that tangents through points at the longitudinal ends of each of the protrusions (Fig. 2, Ref. Num. θ) is in a range of 10° to 30° (Para. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hashimoto with Takahashi in order to set the angle of the ends of the protrusions with the sipe wall to be in a range within 10° to 30°. This modification will allow the protrusions to be formed at the desired position and suppresses the collapse of the blocks (Takahashi; Para. [0017]).
Regarding claim 34, Koishikawa in view of Hashimoto teaches that a single sipe (Fig. 2, Ref. Num. 17), each with at least one protrusion on each sipe wall (Hashimoto; Fig. 5(b), Ref. Num. 6a, 6b, 6c), is provided substantially centrally in shoulder-side profile blocks (Koishikawa; Fig. 2, Ref. Num. 13, 17) of the tread.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Speziari et al. (US 2020/0317004 A1) teaches sipes with elongated protrusion on one side of the sipe wall.
Miyazaki (US 2012/0006457 A1) teaches sipes with rounded, elongated protrusions on one side of the sipe wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749